Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 12/14/2021 ("12-14-21 OA"), the Applicant (i) amended the independent claim 1 to include the limitations of the previously-indicated allowable claim 24 and the intervening claims 22 and 23 and then canceled claims 22-24, (ii) canceled claims 2 and 10-20 and (iii) amended the title on 03/04/2022.
Currently, claims 1, 3-9, 21 and 25-31 are pending.

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 12-14-21 OA.
Applicant's cancelation of claim 2 has overcome the 35 U.S.C. 112(b) rejection of claim 2 set forth starting on page 3 under line item number 2 of the 12-14-21 OA.
Applicant's amendments to the independent claim 1 including the limitations of the previously-indicated allowable claim 24 and the intervening claims 22 and 23 have overcome the 35 U.S.C. 103 

Allowable Subject Matter
Claims 1, 3-9, 21 and 25-31 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the independent claim 1 has been amended to include the limitations of the previously-indicated allowable claim 24 and the intervening claims 22 and 23 as stated starting on page 11 under line item number 4 of the 12-14-21 OA. 
Claims 3-9, 21 and 25-31 are allowed, because they depend from the allowed independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        10 March 2022